438 F.2d 534
Harold Lewis PEEK, Jr., Petitioner-Appellant,v.UNITED STATES of America et al., Respondents-Appellees.
No. 25044.
United States Court of Appeals, Ninth Circuit.
March 19, 1971.
Rehearing Denied April 16, 1971.

Appeal from the United States District Court for the Western District of Washington Southern Division; George H. Boldt, Judge.
Harold Lewis Peek, in pro. per.
Stan Pitkin, U. S. Atty., Charles W. Billinghurst, Asst. U. S. Atty., Tacoma, Wash., for appellees.
Before BROWNING and TRASK, Circuit Judges, and PREGERSON*, District Judge.
PER CURIAM:


1
The district court dismissed petitioner's motion under 28 U.S.C. § 2255 on the ground that the contentions it raised had been determined adversely to petitioner on his prior motions. See Sanders v. United States, 373 U.S. 1, 83 S. Ct. 1068, 10 L. Ed. 2d 148 (1963); Gomez v. United States, 396 F.2d 323 (9th Cir. 1968). Petitioner has failed to demonstrate that the district court erred.


2
Affirmed.



Notes:


*
 Honorable Harry Pregerson, United States District Judge for the Central District of California, sitting by designation